The Chancellor.
In the case of Kline and others v. L’Amoureux, which has just been decided, the facts as to this young man, and the law in relation to contracts made with an infant under such circumstances, are fully stated. It is therefore unnecessary again to repeat what was said in that case. There are, however, in this case some facts which require particular comment. It appears by the testimony of the guardian that soon after his appointment he called upon the defendant, in a friendly manner, and informed him of the appointment; and stated to him that he provided every thing necessary for the infant, and permitted him neither to buy nor sell. *426■' He also requested of the defendant, as a particular favor, that he would neither harbor nor trust his ward. Nothwithstanding . this friendly admonition of the guardian, and his subsequent remonstrances, the defendant persisted in harboring and furnishing the infant with supplies ; and by this course of conduct. he probably contributed as much as any other person to the absolute ruin of this unfortunate young man. Under such circumstances it is not material to . go into the enquiry, which was objected to on the examination of the witness, whether he was not in the habit of seducing minors, and drawing them into haunts of vice and intemperance, for the purpose of afterwards defrauding them -of their property. His conduct in harboring and trading- with the infant, in defiance of the rights of the guardian, would have been sufficient to have induced the English court of chancery, to commit . him to the Fleet prison. And it is sufficient here to make it the duty of this court to deprive him of the fruits of his illegal and improper conduct, unless there is some unbending rule of law which prevents the exercise of the power. It therefore remains to be seen- whether the complainant is entitled to the relief sought by his bill.
' The'first judgment bond was obtained from Stafford during his infancy, and to cover an account for articles which nev- , er were of the least possible benefit to him or to his .estate. It is also overreached by the inquisition, found by one of the most respectable juries that could be selected in the city of Albany, under the advice and direction of a most able and competent board of commissioners. By the inquisition it is found that, at the time of the execution of that bond and warrant, Stafford, in addition to the disability arising from his infancy, was incompetent and unfit for the government of himself or his estate in consequence of habitual drunkenness. Although this finding is not conclusive evidence against the defendant, who has neglected to traverse the inquisition; yet, 1 in connection with the other testimony in the cause, it is sufficient to satisfy me that the judgment could not be sustained, even if Stafford had been of- full age at the time that bond ■and warrant were executed. The same remarks are applicable to the second judgment. But as to that there is an*427other insuperable objection. When the last bond and warrant were executed this court had obtained complete jurisdiction and control over the property of Stafford, not only by the lis pendens which was created by presenting the petition for a commission, but by the actual finding of an inquisition declaring him incompetent to manage his estate. The statute gives this court the exclusive care and custody of the persons and estates of all idiots and lunatics. By the act of March 16th, 1821, which was in force when these proceedings Were instituted, the same jurisdiction was conferred as to the estates of habitual drunkards; and by the revised statutes the same authority is extended to their persons also. The inquisition under the commission of this court is in the nature of an inquest of office at the common law. As to acts done by the lunatic or drunkard before the issuing of the commission and which are overreached by the retrospective finding of the jury, the inquisition is • only presumptive but not conclusive evidence of incapacity. But all gifts of the goods and chattels of the idiot, lunatic or drunkard, and all bonds or other contracts made by him after the actual finding of the inquisition declaring his incompetency, and until he is permitted to assume the control of his property by the permission of the court are utterly void. This doctrine is fully stated in Beverly's case, ( 4 Coke’s R. 126, b. 127, a.) The same opinion is intimated by the supreme court of Massachussetts, in White v. Palmer, (4 Mass. R. 147.) Although that court afterwards decided that a lunatic restored to his reason might make a valid will, even if there had been no formal revocation of the letter of guardianship, they conceded that the finding of the judge of probates was evidence of incompetency at the time his decree was made. Here the defendant admits that he took this last bond and warrant two days after the jury had found Stafford incompetent to contract; and with a full knowledge of all the circumstances. It was therefore an unwarrantable interference with the proceedings and powers of this court to attempt to get a judgment by confession against him, and to' seize upon his property by an execution at law, without the permission of the chancellor- And probably if the court had been applied to in a *428summary way, the defendant would have been punished for the contempt and compelled to discharge the judgment. It is a contempt of this court even to commence a suit at law against the lunatic, without permission, after notice of the inquisition declaring his incompetency. (See (Sweet and wife v. Austin, Vern. & Scriv. R. 306.) If any person has ale-gal or equitable claim against him or his estate, the proper course is to apply to, this court by petition for the payment thereof; and if the claim is disputed or doubtful, it may be referred to a master to ascertain the facts. ■ It is not proper even to subject the estate to the expense of a proceeding by bill, except by the direction of the court. The statute hav!ng given to this court exclusive jurisdiction in such cases, and charged with the duty of providing for the support of the lunatic and his family, and for the payment of' his debts out of the estate, the chancellor will see that the legal and equitable rights of the creditors are protected, and enforced., But this must be done according to the usual forms of proceeding in this court, or by suits instituted under its direct tioti. None of the creditors will be permitted to take the law into their own hands and mete out justice to themselves according to their own ideas of their equitable rights.
Tinder the circumstances of this case, I am satisfied that the defendant has no legal or equitable claim to be paid out of the estate of this young man for the means he has furnished towards his ruin. There must therefore' be a decree, in favor of the complainant,' declaring the bonds and warrants on which these judgments were entered to have been imroperly and inequitably obtained from Stafford, without any beneficial or sufficient ■ consideration ; and while he was legally incompetent to make any valid contract, affecting his estate. The defendant must cancel the judgments on record. The . injunction heretofore issued, and continued by the decision of the late chancellor, prohibiting all proceedings at law on those judgments against the estate of Stafford, must be made. perpetual; and the defendant must pay to .the complainant the costs of this suit to be taxed.